EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 27 July 2022.  Claims 1-

4 and 6-20 are now pending.  The Examiner acknowledges the amendments to claims 

1-4, 6, 7, 11, 12 and 14-20, as well as the cancellation of claim 5.  The present 

application, filed on or after March 16, 2013, is being examined under the first inventor 

to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 9 of claim 3, “a third time succeeding the second time” has been changed to –at a fourth time succeeding the third time--.
At line 7 of claim 6, “first subset of visual objects” has been changed to –first subset of the set of visual objects--.
At line 10 of claim 6, “second subset of visual objects” has been changed to –second subset of the set of visual objects--.
At line 13 of claim 6, “third subset of visual objects” has been changed to –third subset of the set of visual objects--. 
At line 4 of claim 7, “audio signals” has been changed to –auditory signals--.
At line 6 of claim 7, “audio signals” has been changed to –auditory signals--.
At line 6 of claim 9, “a sixth value” has been changed to –a seventh value--.
At line 8 of claim 9, “between sixth value” has been changed to –between the seventh value--.
At line 9 of claim 9, “the fifth value” has been changed to –the sixth value--.
At line 4 of claim 13, “a first set” has been changed to –the set--.
At line 2 of claim 14, “a first set” has been changed to –the set--.
At line 5 of claim 17, “of first bioindicator” has been changed to –of the first bioindicator--.
At line 3 of claim 19, “for the user” has been changed to –of the user--.
At line 12 of claim 19, “environm ent” has been changed to –environment--.


Reasons for Allowance
Claims 1-4 and 6-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-4 and 6-20, while the prior art teaches a method for delivering a digital medicine experience responsive to a physiological state of a user of a sensory immersion vessel, comprising: loading data of the digital medicine experience into a computer system of the sensory immersion vessel; calculating a target value of a first bioindicator of the physiological state of the user, the target value of the first bioindicator corresponding to a target physiological state of the user; at an initial time, rendering sensory representations of a set of elements in a multi-sensory virtual environment within the sensory immersion vessel at an initial rate of progression; at a first time during the digital medicine experience, succeeding the initial time, sampling a first value of the first bioindicator; calculating a first rate of progression through the digital medicine experience based on a first difference between the first value of the first bioindicator and the target value of the first bioindicator; and at a second time succeeding the first time, rendering the sensory representations of the set of elements in the multi-sensory virtual environment at the first rate of progression, the prior art of record does not teach or fairly suggest method for delivering a digital medicine experience responsive to a physiological state of a user of a sensory immersion vessel as claimed by Applicant, wherein rendering the sensory representations of the set of elements in the multi-sensory virtual environment comprises: rendering a set of visual objects in the multi-sensory virtual environment at a display within the sensory immersion vessel; outputting a set of auditory signals corresponding to a first subset of the set of visual objects at a set of speakers within the sensory immersion vessel; outputting tactile representations of a second subset of the set of visual objects at a set of actuators within the sensory immersion vessel; and outputting olfactory representations of a third subset of the set of visual objects at a digital scent device within the sensory immersion vessel.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791